Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Priority
This application is claiming the benefit of prior-filed application No. 13/730,719 under 35 U.S.C. 120, 121, 365(c), or 386(c) and is afforded the earlier filing date of 12/28/2012.

Information Disclosure Statement
The IDS submission on 11/2/2020, 11/12/2020, and 4/23/2021 have been received and considered. Several references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered. Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.” (emphasis added) Examiner notes that listing the total number of pages provided in a publication is not an indication of the relevant pages and thus does not satisfy the requirement.

Drawings
The drawings submitted on 4/9/2021 are accepted and the drawing objections are withdrawn.

Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,140,129. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another focused on a single decoder and rearranged parts.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant filed a preliminary amendment on 9/9/2019 that cancelled claims 1-20 and added new claims 21-40 and have now amended the claims again on 10/15/2020.  The claims lack support as written in the original disclosure (37 CFR 1.115 notes that preliminary amendments filed after the filing date are not considered part of the original disclosure themselves).  The new claims appear to roughly correspond to the embodiment at FIG. 3 but generally include aspects not covered or that appear to misrepresent the disclosure.  In the prior amendments (9/9/2019) one main distinction appeared to be that the claims used ‘coupled to’ for aspects that were internal to the processing units.  In the current case Applicant has now focused on functional units over processing units but in doing so has created a different scope of issues.  Examiner would generally suggest Applicant revert language back to “processing unit” and focus on the relation internal to the processing units, not ‘coupled to’.
With regard to claim 21, the claims state “a plurality of functional units coupled to the plurality of microcode buffers” and “a plurality of registers coupled to the plurality of functional units
With further regard to claim 21, the claims state “a single, shared decoder, coupled to the plurality of parallel blocks of fetch circuity” which is not adequately supported by the original disclosure.  The specification and drawings refer to the decoder as plural and only briefly notes “Conceivably there may even be one decoder for all the processing units” in [0024].  Contemplation of an idea is not a clear enough indication that Applicant had, at the time of invention/filing, actual possession of such a setup and the original disclosure is lacking in any sufficient detail as to support that as now claimed.  For example, there are no details of how communication works when going from many to one to many or how allocation and contention aspects are handled.
With regards to claim 22, the claim states “wherein the plurality of functional units are not coupled to any logic circuit to perform out-of-order execution..” which is not supported by the original disclosure.  The specification makes mention of excluding out-of-order logic from the processing units and the front end but makes no mention of precluding the connection to any circuit that has out-of-order logic (e.g. a coprocessor or another system).  The specification makes no mention of what may or may not be additionally connected/coupled to the system.  Absence of evidence is not evidence of absence.
With regards to claim 23, the claim states “allocate a respective register partition of the plurality of registers for each assigned thread of the threads that are to be simultaneously processed” (emphasis added) which is not supported by the original disclosure.  The specification discusses partitioning ([0031]) as something done prior to execution and then discusses allocating registers (not specifically register partitions) at the time of execution ([0032]).  This limitation appears to be a combination of both partitioning and allocation that intermixes aspects in a way not disclosed by the specification.
With regards to claim 24, the claim states “wherein the plurality of functional units are not coupled to any logic circuity to perform speculative execution…” which is not supported by the original any circuitry with speculative execution logic (e.g. a coprocessor).
With regards to claim 25, the claim contains similar limitations as in claim 23 and is rejected for the same rationale.
With regards to claim 27, the claim states “to allocate a register partition of less than all of the plurality of registers for each assigned thread” which is not supported by the original disclosure.  As noted with claim 23, there is no clear discussion of the allocation being less than some amount for each assigned thread.
With regards to claims 26 and 28-40, these claims contain similar limitations to those above or are dependent on claims that contain similar limitations and are rejected for the same reasons.

Prior Art Considerations
In light of Applicant’s arguments the prior art rejections have been withdrawn.  The claims have outstanding 112 rejections and are therefore not allowable at this time but the claims have no present prior art rejections.  The prior art fails to disclose the specific architecture of the claims as now presented, specifically with the single, shared decoder coupled to the microcode buffers and the specific interconnection claims between the microcode buffers, functional units, and registers in light of the rest of the limitations of claim 1.  Examiner notes that this determination is based on the claims as presented which are currently subject to a 112 rejection and any amendments to the claims may require further search and consideration.

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.  Applicant argues in substance:
As this matter would be on its third Office Action should it not be granted, Applicant's representative requests the Examiner schedule an interview with Supervisory Patent Examiner (SPE) Aimee Li, the Examiner, and Applicant's representative Scott Simmons as it is expected SPE Li will "personally check on the pendency of every application which is up for the third or subsequent Office action with a view to finally concluding its prosecution" anyway according to MPEP § 707.02. Applicant's representative has discussed this with SPE Li and she indicated her willingness to have such an interview.
Given the breadth of issues remaining, the most recent interview, and the repeated arguments Examiner does not believe there would be an immediate benefit to an Examiner’s initiated interview at this time. If Applicant would still like an interview to discuss the case they can schedule an interview at their convenience.
As requested in the previous response, if the Office maintains these rejections, the Applicant again requests the Office to explicitly indicate the level of ordinary skill in the art that these rejections are based on.
Examiner has already done so in the prior office action to the best of his ability in pointing to MPEP 2141.03. If this isn’t sufficient then Examiner is unclear as to what would satisfy Applicant’s request. If Applicant is unclear then it would be best to set up an interview to discuss this specific matter rather than to simply reiterate the concern. 
One recurring error in the Office action is the conflation of the term "support" for the term "express support", instead of including implicit or inherent support as noted above. For example, page 4 of the Office states "matching the language to the specification" and "The specification makes no mention", and page 11 states "The specification doesn't detail this would always happen", but that is not the standard for compliance with the written description requirement.
Examiner respectfully disagrees. The specification lacks support, be that explicit, implicit, or inherent support for the claims as now written. Applicant has not persuasively argued the contrary and either doesn’t point to accurate support or points to speculative contemplation that lacks sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
More particularly, the rejection in section 8 on pages 3-4 of the Office action alleges that "the disclosure does not discuss the buffers being coupled to the functional units". See, e.g., FIG. 3. Applicant's paragraph [0032] of the publication recites "there may be one micro-code buffer and register allocation circuit that feeds more than one functional unit set." (emphasis added). Applicant's paragraph [0034] of the publication recites "Micro-code for a particular instruction issues from its respective microcode buffer 320 to the appropriate functional unit" (emphasis added).
This argument is not persuasive. FIG. 3 and the related disclosure make it clear that the microcode buffer 320 and functional unit 303 are internal to the processing unit 302. While it’s never stated explicitly, Examiner would agree that it is inherent disclosure that buffer 320 and functional unit 303 are connected or coupled together so that the buffer can provide instructions to the functional unit as per [0034]. [0032] further notes that the processing unit 302 can have one functional unit or multiple functional units and in such a case there can be multiple buffers 320 or a single buffer 320. It’s unclear at this point whether that disclosure would be sufficient but at least it’d be debatable. The issue at hand though is Applicant’s erroneous assertion that 
Claim 21, for example, points to “an apparatus” (processing core 300) which has a plurality of “parallel” microcode buffers (microcode buffers 320 of each processing unit as suggested by parallel) and a plurality of functional units and further that the functional units are “coupled to the plurality of parallel microcode buffers” which suggests they’re all coupled together. Specifically, there’s no indication that the communication is limited to a per processing unit ([0032]) connection. As such, the claims lack support for this limitation as written. Examiner notes that based on the inclusion of fetch circuitry and decoding the claimed apparatus cannot be the processing unit itself and must be the processing core.
Examiner has already suggested Applicant match the limitations to the claims but for the sake of clarity, were Applicant to include language disclosing a processing unit, e.g. inserting “a plurality of processing units, each processing unit comprising:” between the decoder and microcode buffers and clarify this was a per processing unit coupling then at least there would be some debate or discussion to be had regarding [0032] language but at current the claims lack support. As is a theme for these rejections the issue is that Applicant has taken a limited scope disclosure (e.g. connections internal to the processing unit) and tried to claim them over a broader scope (e.g. connections in and external to the processing core).
The rejection in section 8 on pages 3-4 of the Office action further alleges that "the disclosure does not discuss ... plural register/register spaces coupled to functional unit". See, e.g., FIG. 3. Applicant's paragraph [0031] of the publication recites "Each processing unit includes register space 321 coupled to its internal functional unit set(s) 303 for keeping the operand/resultant data of the thread(s) the functional unit set(s) 303 are responsible for executing." (emphasis added). Applicant's paragraph [0034] of the publication recites "Results of the execution of the functional units are written back to the register space 321 associated with the execution units." (emphasis added).
This argument is not persuasive. As with the above, the issue at hand is the claims are not limited to per processing unit basis (e.g. “Each processing unit includes…”) and instead cover all of the registers and functional units, which is not supported.
The rejection in section 9 on page 4 of the Office action alleges that "a single, shared decoder, coupled to the plurality of parallel blocks of fetch circuity" is not adequately supported by the original disclosure. Applicant's paragraph [0025] of the publication recites "Conceivably there may even be one decoder for all the processing units". Also, Applicant's paragraph [0019] of the publication recites "As observed in FIG. 3, the shared front end unit 301 fetches and receives the instructions to be processed by the processing core 300, decodes the received instructions, and dispatches the decoded instructions to their appropriate processing unit. In an embodiment, the shared front end unit fetches all instructions for all of the threads being executed by all of the general purpose processing units of the processing core".
This argument is not persuasive. As previously stated, [0025] does not provide sufficient detail to support the limitation and [0019] is about a shared front end; a front end and a decoder are not the same thing. The specification supports a shared front end 301 with plural decoders 317, it does not support a single shared decoder as claimed.
MPEP §2163.04 states "The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims. Wertheim, 541 F.2d at 263, 191 USPQ at 97." The Office action further alleges that "there are no details of how communication works when going from many to one to many or how allocation and contention aspects are handled." Applicant is unsure how that quote relates to these claims and the written description requirement. Assuming arguendo that quote relates to supporting these claims, it is incorrect.
Examiner has already done so, see Final Rejection on 11/09/2020, pages 7-8. The specification does not provide sufficient disclosure to support the claimed limitations. The specification makes a speculative statement “Conceivably there may even be one decoder for all the processing units” at [0025] with no further remarks after already establishing and illustrating plural decoders. As previously mentioned there’s no details as to how communication, allocation, contention, or other aspects would be handled. Communication in parallel with a 1:1 ratio is generally simple and well understood, each decoder would be connected to its own processing unit ([“there is an instruction decoder for each processing unit” [0025]) and there’s no need to handle or resolve any communication overhead. If there were a single shared decoder then there’s now a possible bottleneck when passing instructions to/from the decoder and contention issues to resolve with dispatching to the microcode buffer. Does the decoder have a per thread or per processing unit allocation? Is there a time-division used? How does the decoder know which processing unit to dispatch to? And so on. There is no disclosure or even consideration of these aspects explicitly, implicitly, or inherently in Applicant’s disclosure. The only discussion is the aforementioned speculative remark which is insufficient to show possession of the limitation.
Applicant's paragraph [0019] of the publication recites "As observed in FIG. 3, the shared front end unit 301 fetches and receives the instructions to be processed by the processing core 300, decodes the received instructions, and dispatches the decoded instructions to their appropriate processing unit." (emphasis added).
This argument is not persuasive. Again, [0019] is not about a decoder, rather the front end. While [0019] mentions ‘decoded instructions’ it doesn’t mention or indicate whether the decoder is singular or plural. It’s not relevant to discussions of the decoders themselves.
Also, Applicant's paragraph [0028] of the publication recites "The microcode for a decoded instruction is then dispatched along with the decoded instruction's register/memory addresses of its input operands and resultants to the processing unit that has been assigned to the hardware thread that the decoded instruction is a component of. Note that the respective micro-code for two different instructions of two different hardware threads running on two different processing units may be simultaneously dispatched to their respective processing units." (emphasis added).
This argument is not persuasive. None of this is indicative of a single shared decoder and if anything, the assertion of simultaneous dispatch would make it clear there’s multiple decoders and that any use of a single shared decoder would warrant further disclosure to be supported.
Applicant further notes that the reference number (underlined 317) in the decoder in FIG. 3 does not have an underscore with the numbers 1 to N (or M*N) after it, e.g., as do the processing units 302_1 to 302_N and the instruction pointers 312_1 to 312M*N.
This argument is not persuasive. The decoder is both illustrated as plural decoders in FIG. 3 but also explicitly called out as plural decoders in [0025]. Absences of 
Applicant submits that a person skilled in the art would recognize in Applicant's disclosure a description of "a single, shared decoder" from, inter alia, paragraph [0025] of the publication reciting that "there may even be one decoder for all the processing units".
Examiner respectfully disagrees. As noted, the line from [0025] is contemplative (“conceivably” and “may”) and lacks sufficient detail to support the claim as written, especially in the face of existing evidence to being plural decoders.
The rejection in section 10 on page 4 of the Office action alleges that "wherein the plurality of functional units are not coupled to any logic circuit to perform out-of-order execution" is not supported by the original disclosure. MPEP §2173.05(i) states "If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims". The Office action on page 9 states "the claims go beyond that to preclude the connection to any circuity that has these logics (e.g. graphics processor 107)". Applicant is unclear how graphics processor 107 has any relation to the written description requirement for this claim.
This argument is not persuasive. As noted the claims preclude the connection to any circuitry with the logics where the specification would arguably be limited only to the front end 301 and the processing units themselves 302. There is no disclosure or even contemplation, explicitly, implicitly, or inherently, of precluding the elements from ever being coupled to any circuitry with out of order logic, for example. Graphics processor 107 was mentioned as an example, it’s coupled to the processing core (which in turn means it’s coupled to the elements of the processing core) and it’s possible for it to have out of order elements, for example. Applicant is erroneously arguing that 
Applicant submits that a person skilled in the art would recognize in Applicant's disclosure a description of "wherein the plurality of functional units are not coupled to any logic circuit to perform out-of- order execution" from, inter alia, Applicant's FIG. 3 and paragraph [0038] of the publication reciting "As such, any of the mechanisms and associated logic circuitry for 'speeding-up' a hardware thread's execution may not be present in the shared front end or processing unit circuitry. Such eliminated blocks may include any one or more of: 1) speculation logic (e.g., branch prediction logic); 2) out-of-order execution logic (e.g., register renaming logic and/or a re-order buffer and/or data dependency logic); 3) superscalar logic to dynamically effect parallel instruction issuance for a single hardware thread." (emphasis added).
This argument is not persuasive. [0038] is limited to the shared front end and the processing unit circuitry and does not extend to the exclusion of such logic from any and all coupled units as claimed. As with some of the above instances Applicant seems to erroneously apply support for a limited subset of things to the entirety of the processing core. Absence of evidence is not evidence of absence.
Applicant also notes dependent claim 2 from the originally filed claims in parent US Patent Application No. 13/730,719 recites "wherein said functional units are not coupled to any logic circuitry used to perform out-of-order execution of said received micro-code"
This argument is not persuasive. The context of the limitations is different, e.g. “the instructions” vs “said received micro-code”, and Examiner would argue that the claims as originally presented still lacked support and instead appear to be a 
The rejection in section 11 on pages 4-5 of the Office action alleges that "allocate a respective register partition of the plurality of registers for each assigned thread of the threads that are to be simultaneously processed" is not supported by the original disclosure. Applicant's paragraph [0032] of the publication recites that "As observed in FIG. 3, each processing unit 302_1 to 302_N includes register allocation logic 322 to allocate registers for the instructions of each of the respective hardware threads that the processing unit is concurrently and/or simultaneously executing." (emphasis added). 
This argument is not persuasive. As noted [0032] supports allocation of registers concurrent to execution, not the allocation of register partitions or partitioning at execution.
Applicant's paragraph [0031] of the publication recites that "Each processing unit includes register space 321 coupled to its internal functional unit set(s) 303 for keeping the operand/resultant data of the thread(s) the functional unit set(s) 303 are responsible for executing. If a single functional unit set is to concurrently execute multiple hardware threads, the register space 321 for the functional unit set 303 may be partitioned such that there is one register set partition for each hardware thread the functional unit set 303 is to concurrently execute. As such, the functional unit set 303 'operates out of a specific register partition for each unique hardware thread that the functional unit set is concurrently executing." (emphasis added).
This argument is not persuasive. As noted [0031] discusses partitioning happening at a point prior to execution. Applicant is erroneously conflating aspects of partitioning and allocating as if they are the same to argue support.
The rejection in section 12 on page 5 of the Office action alleges that "wherein the plurality of functional units are not coupled to any logic circuity to perform speculative execution" is not supported by the original disclosure. MPEP §2173.05(i) states "If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims". The Office action on page 9 states "the specification... does not make any mention of precluding speculative execution logic from any coupled circuit." Applicant is unclear how the allegations in that quote have any relation to the written description requirement for this claim.
This argument is not persuasive. As with the above, the issue at hand is that Applicant has support for excluding these logics from the front end or processing units but that does not extend to excluding these logics from any coupled circuitry as claimed. The relevance of the allegation is the claim states “…are not coupled to any logic circuit…” when the specification doesn’t exclude any circuit, just the front end and processing unit.  With further regards to [0038] and claim 4 of the parent, the same rationale applies as to arguments m and n above.
The rejection in section 14 on page 5 of the Office action alleges that "to allocate a register partition of less than all of the plurality of registers for each assigned thread" is not supported by the original disclosure. Paragraph [0031] of the publication recites that "Each processing unit includes register space 321 coupled to its internal functional unit set(s) 303 for keeping the operand/resultant data of the thread(s) the functional unit set(s) 303 are responsible for executing. If a single functional unit set is to concurrently execute multiple hardware threads, the register space 321 for the functional unit set 303 may be partitioned such that there is one register set partition for each hardware thread the functional unit set 303 is to concurrently execute. As such, the functional unit set 303 'operates out of a specific register partition for each unique hardware thread that the functional unit set is concurrently executing."
This argument is not persuasive. [0031] provides support for the register set being partitioned such that there is one register set partition for each hardware thread in a single functional unit when that functional unit is to concurrently execute multiple threads. This doesn’t say anything about allocation and it is only in the instance of a “single functional unit” that is set to concurrently execute multiple threads, which claim 27 etc is not limited to.
Applicant submits that requiring the Applicant to again point out written description support for every claim is not in the interest of compact prosecution and appears to ignore that "The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims." as recited in MPEP §2163.04 (emphasis added).
This argument is not persuasive. Examiner is not requiring Applicant to point out support for every claim. Applicant has pointed to the supposed support for the limitations in question and Examiner has explained why those sections do not support the claims as written, specifically that Applicant appears to erroneously rely on support for something limited applying much more broadly than the specification supports (e.g. exclusion of out-of-order logic from the front end and processing unit with exclusion of it entirely for any coupled logic). The argued sections do not support the limitations as claimed. With regards to compact prosecution, Examiner notes that Applicant continues to make the same arguments, thus meriting the same responses to the matter. In the one interview to date on this application, Applicant declined to discuss the matter remarked they would deal with the 112 concerns in written remarks. If Applicant is 
For example, the previous Office action on page 6 alleged "there is not discussion of a register partition" when a simple word search of the Applicant's disclosure shows that paragraph [0031] verbatim mentions a "register partition".
As already acknowledged, on page 12 of the final rejection on 11/9/2020, this was a typographical error and should have read “register partition allocation”.
For example, the current Office action on page 4 alleges "the disclosure does not discuss ... plural register/register spaces coupled to functional unit." when a word search of the Applicant's disclosure for the word "couple" shows that Applicant's paragraph [0031] of the publication recites "Each processing unit includes register space 321 coupled to its internal functional unit set(s) 303 for keeping the operand/resultant data of the thread(s) the functional unit set(s) 303 are responsible for executing." (emphasis added).
As noted, this is internal to the processing unit whereas the claim is for all register/register spaces being coupled to all functional units.
The general concepts of the claims are noted in the specification but the claims as a whole appear to be a general misrepresentation of the specification, generally with the specification supporting some limited scope and then the claims applying it too broadly. This is perhaps best exemplified in the claims 22 and 24 which note the functional units are not coupled to any logic circuit to perform out-of-order or speculative execution. The specification discloses excluding out-of-order and speculative logic from the front end and processing units and even provides a reason for doing so.  However, the specification makes no effort to extend that to the processing units or functional units coupled to any logic for such execution and the rationale provided for excluding it from within the pipeline itself wouldn’t automatically extend to any and all coupled circuitry (e.g. the graphics processor 107).  Many of the limitations in question have similar issues where the specification discusses something related but the claims appear to have subtle but impactful differences (e.g. ‘coupled to’ vs ‘include’) which leads to a lack of support. Based on the arguments and citations provided by Applicant this still appears to be the case and in the interest of compact prosecution Examiner would suggest that Applicant align the limitations of the claims with the details of the specification, for example including the coupling of elements is internal to the processing units.  Examiner is available for an interview at the number below to discuss clarifications to these rejections or possible claim amendments.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183